DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendment to the claims filed 06/28/2022 has been entered. Claim(s) 21, 40 and 43-44 is/are currently amended. Claim(s) 1-20 and 38 has/have been canceled. New claim(s) 48-51 has/have been added. Claim(s) 21-37 and 39-51 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 48-51 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 48 and claims dependent thereon, the limitation "wherein at 1east a portion of at least one electrically-conductive probe extending past the top skin-facing surface of the substrate is insulated" is indefinite. The only references to an insulating/insulative or non-conducting/nonconductive material in the specification as filed is described with respect to the substrate (¶ [0065] of specification as filed) and the epoxy for adhering a microneedle structure (or cover) to the substrate (¶ [0096]). Applicant does disclose a microneedle cover that surrounds the probes, and discloses this cover may be made of a material that one of ordinary skill would recognize as an insulator/nonconductive (e.g., glass as described in ¶ [00134]). However, the specification does not describe the microneedle cover, regardless of its material, "insulating" at least a portion of at least one electrically-conductive probe extending past the top skin-facing surface of the substrate. Accordingly, it is unclear what additional structure (i.e., other than a cover of a nonconductive material), if any, is required to meet the limitation of "insulating" at least a portion of the probe. As there is no additional structure clearly disclosed for insulating, for the purpose of this Office action, the above-noted limitation will be discussed with the understanding that a probe having at least a portion thereof extending past the top skin-facing surface of the substrate being covered by a nonconductive material satisfies the above-noted limitation of said portion being "insulated."

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-37 and 39-51 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, claim 40, claim 44, claim 48, and claims dependent thereon, the full scope of the limitation "wherein at least a portion of at least one electrically-conductive probe extending past the top skin-facing surface of the substrate is covered by a nonconductive material" lacks sufficient support in the application as filed. To the best of the examiner's understanding the "covered by a nonconductive material" limitation is intended to refer to the disclosed hollow microneedle cover, which may be made from a nonconductive material (¶ [00134] as discussed with respect to rejections under 35 U.S.C. 112b above), as this is the only "cover" described in the specification as filed. However, the above-noted limitation encompasses only a single one of a plurality of probes being "covered" by a nonconductive microneedle cover, which is not adequately disclosed. Applicant does not appear to disclose an embodiment in which one (or some) of a plurality of probes are "covered" by a microneedle structure while a remainder of probes are not, which is encompassed by the above-noted limitation. Accordingly, claim 21, claim 40, claim 44, claim 48, and claims dependent thereon lack sufficient support in the application as filed and are therefore directed to new matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-22, 24-25, 27-28, 30-37, 39-41, 43-48 and 50-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0033269 A1 (previously cited, Zhang) in view of US 2010/0160756 A1 (Petisce). 
Regarding claims 21 and 48, Zhang teaches/suggests an analyte sensor for measuring an analyte in a biological fluid of a user, the analyte sensor comprising:
a substrate (base 1) comprising a top skin-facing surface (bottom surface 11'), a bottom surface opposite the top skin-facing surface (top surface 12'), and a thickness there between (e.g., Fig. 1);
an array of electrically-conductive probes (Abstract, needle-shaped electrodes made of conducting materials; e.g., Fig. 1, 401-402 and/or 401'-403'), each electrically-conductive probe extending perpendicularly from the bottom surface of the substrate through the thickness of the substrate and past the top skin-facing surface of the substrate (see, e.g., Fig. 1); and
an array of conductors, wherein each conductor is coupled to a corresponding electrically-conductive probe at the bottom surface of the substrate (connection plates/contact means 21-22 and/or 21'-23'),
wherein at least one electrically-conductive probe includes an electrode comprising a coating configured to interact with the analyte and produce an electrical sensing signal that transfers through the at least one electrically-conductive probe to a corresponding conductor (¶¶ [0014]-[0015] wherein at least one electrode is an anode having a biosensing layer including an inner layer containing an enzyme; ¶ [0045]; ¶ [0047]; etc.).
Zhang further discloses at least a portion of the at least one electrically-conductive probe (i.e., electrode/anode) extending past the top skin-facing surface of the substrate is covered by a biocompatible polymer possessing molecular diffusion limiting characteristics (e.g., ¶ [0015]; Fig. 2; etc.). However, Zhang does not expressly disclose said polymer is a nonconductive material and/or insulates said portion of the at least one electrically-conductive probe. 
Petisce teaches/suggests an analyte sensor for measuring an analyte in a biological fluid of a user comprising an electrically-conductive probe including an electrode (working electrode) comprising a coating configured to interact with the analyte (enzyme layer 23), wherein at least a portion of the electrically-conductive probe is covered by a nonconductive material (flux-limiting layer 25; ¶ [0083] where the flux-limiting layer is preferably a dielectric/non-conductive material).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with at least a portion of the at least one electrically-conductive probe extending past the top skin-facing surface of the substrate being covered/insulated by a non-conductive material as taught/suggested by Petisce in order to utilize a preferable diffusion or flux-limiting biocompatible polymer (Petisce, ¶ [0083]) and/or as a simple substitution of one suitable diffusion or flux-limiting polymer for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 22, Zhang as modified teaches/suggests the analyte sensor is integrated into an adhesive patch for placement on skin (Fig. 1c, ¶ [0064] medical adhesive tape 3 fixed to the planar bottom of the base 1 for affixing the sensor base to the skin). 
Regarding claim 24, Zhang as modified teaches and/or suggests the biological fluid is extracellular or interstitial fluid, (¶ [0047] tissue fluid). 
Regarding claim 25, Zhang as modified teaches/suggests an electrochemical interaction between the analyte and electrode is detectable using amperometry (¶ [0047]; ¶ [0020]; etc.).
Regarding claims 27-28, Zhang as modified teaches and/or suggests the coating includes an entrapped biocatalyst, such as glucose oxidase (e.g., ¶ [0056]). 
Regarding claim 30, Zhang as modified teaches/suggests each conductor is configured to transmit the sensing signal produced by the respective electrically-conductive probe to a sensor circuit for processing (e.g., ¶ [0045]).
Regarding claim 31, Zhang as modified teaches and/or suggests each of the electrically-conductive probes of the array is solid (e.g., ¶ [0033]). 
Regarding claim 32, Zhang as modified teaches and/or suggests each of the electrically-conductive probes of the array comprises metal (e.g., ¶¶ [0037]-[0038] where each anode and cathode comprises a metal core). 
Regarding claim 33, Zhang as modified teaches and/or suggests the limitations of claim 21 but does not expressly teach the coating (i.e., inner/enzyme layer) comprises a conducting polymer. However, Petisce teaches/suggests an analyte sensor for measuring an analyte in a biological fluid of a user comprising at least one electrically-conductive probe (working electrode) comprising a biocatalyst entrapped within a conducting polymer (enzyme layer 23; ¶ [0047]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with the coating comprising a conducting polymer as taught/suggested by Petisce as a simple substitution of one suitable enzyme layer that catalyzes an electrochemical reaction with an analyte and oxygen to permit measurement of a concentration of said analyte for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Regarding claim 34, Zhang as modified teaches and/or suggests the array of electrically-conductive probes includes at least one electrically-conductive probe comprising a counter electrode (¶ [0034] where the cathode is a reference/counter electrode). 
Regarding claim 35, Zhang as modified teaches and/or suggests the array of electrically-conductive probes includes at least one electrically-conductive probe comprising a reference electrode (¶ [0034] where the cathode is a reference/counter electrode; ¶ [0035] reference electrode; etc.). 
Regarding claim 36, Zhang as modified teaches/suggests teaches the analyte includes a biochemical and/or a metabolite (e.g., glucose, throughout document). 
Regarding claim 37, Zhang as modified teaches/suggests the electrode comprises platinum (e.g., ¶ [0014]). 
Regarding claim 39, Zhang as modified teaches and/or suggests the at least one electrically-conductive probe is insulated within the substrate (e.g., ¶ [0051] where the base is insulating). 
Regarding claim 40, Zhang teaches/suggests an analyte sensor for transdermally measuring an analyte in an interstitial fluid of a user, the analyte sensor comprising:
a substrate (base 1) comprising a top skin-facing surface (bottom surface 11'), a bottom surface opposite the top skin-facing surface (top surface 12'), and a thickness there between (e.g., Fig. 1);
an array of solid electrically-conductive probes (Abstract, needle-shaped electrodes made of conducting materials; e.g., Fig. 1, 401-402 and/or 401'-403'; ¶ [0033] where the electrodes may have rigid metal cores), each solid electrically-conductive probe extending perpendicularly from the bottom surface of the substrate through the thickness of the substrate and past the top skin-facing surface of the substrate (see, e.g., Fig. 1); and
an array of conductors, wherein each conductor is coupled to a corresponding solid electrically-conductive probe at the bottom surface of the substrate (connection plates/contact means 21-22 and/or 21'-23'),
wherein at least one solid electrically-conductive probe includes a platinum electrode disposed on a surface of the at least one electrically-conductive probe (¶ [0014] where the anode comprises a platinum layer), wherein the platinum electrode is configured to interact with the analyte and produce an electrical sensing signal that transfers through the at least one electrically-conductive probe to a corresponding conductor (¶ [0045]; ¶ [0047]; etc.), and wherein the platinum electrode comprises a biocatalyst (¶¶ [0014]-[0015] wherein at least one electrode is an anode having a biosensing layer including an inner layer containing an enzyme;).
Zhang further discloses at least a portion of the platinum electrode extending past the top skin-facing surface of the substrate is covered by a biocompatible polymer possessing molecular diffusion limiting characteristics (e.g., ¶ [0015]; Fig. 2; etc.). However, Zhang does not disclose said polymer is a nonconductive material said portion of the platinum electrode. Additionally, Zhang does not expressly teach the biocatalyst is entrapped within a conducting polymer. 
Petisce teaches/suggests an analyte sensor for measuring an analyte in a biological fluid of a user comprising a platinum electrode including an electrode (working electrode; ¶ [0057]) comprising a biocatalyst entrapped within a conducting polymer (enzyme layer 23; ¶ [0047]), wherein at least a portion of the platinum electrode is covered by a nonconductive material (flux-limiting layer 25; ¶ [0083] where the flux-limiting layer is preferably a dielectric/non-conductive material).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with at least a portion of the platinum electrode extending past the top skin-facing surface of the substrate being covered by a non-conductive material as taught and/or suggested by Petisce in order to utilize a preferable diffusion or flux-limiting biocompatible polymer (Petisce, ¶ [0083]) and/or as a simple substitution of one suitable diffusion or flux-limiting polymer for another to yield no more than predictable results. See MPEP 2143(I)(B). Similarly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with the biocatalyst being entrapped within a conducting polymer as taught/suggested by Petisce as a simple substitution of one suitable enzyme layer that catalyzes an electrochemical reaction with an analyte and oxygen to permit measurement of a concentration of said analyte for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Regarding claim 41, Zhang as modified teaches/suggests the analyte sensor is integrated into an adhesive patch for placement on skin (Fig. 1c, ¶ [0064] medical adhesive tape 3 fixed to the planar bottom of the base 1 for affixing the sensor base to the skin). 
Regarding claim 43, Zhang as modified teaches and/or suggests the at least one electrically-conductive probe is insulated within the substrate (e.g., ¶ [0051] where the base is insulating). 
Regarding claim 44, Zhang teaches/suggests a method for measuring an analyte within a biological fluid comprising:
providing an analyte sensor integrated with an adhesive patch (e.g., Fig. 1c), the analyte sensor comprising:
a substrate (base 1) comprising a top skin-facing surface (bottom surface 11'), a bottom surface opposite the top skin-facing surface (top surface 12'), and a thickness there-between (e.g., Fig. 1);
an array of electrically-conductive probes (Abstract, needle-shaped electrodes made of conducting materials; e.g., Fig. 1, 401-402 and/or 401'-403'), each electrically-conductive probe extending perpendicularly from the bottom surface of the substrate through the thickness of the substrate and past the top skin-facing surface of the substrate (see, e.g., Fig. 1); and
an array of conductors, wherein each conductor is coupled to a corresponding electrically-conductive probe at the bottom surface of the substrate (connection plates and/or contact means 21-22 and/or 21'-23'),
wherein at least one electrically-conductive probe includes an electrode comprising a coating configured to interact with the analyte and produce an electrical sensing signal that transfers through the at least one electrically-conductive probe to a corresponding conductor (¶¶ [0014]-[0015] wherein at least one electrode is an anode having a biosensing layer including an inner layer containing an enzyme; ¶ [0045]; ¶ [0047]; etc.); 
placing the adhesive patch on skin to transdermally contact the array of electrically-conductive probes of the analyte sensor with the biological fluid (¶ [0064] where the needles are directly inserted into the skin and the adhesive tape affixes the sensor base to the skin); 
applying an electrical stimulus signal to the at least one electrically-conductive probe (¶ [0047], ¶ [0064] applying a voltage/polarizing at 0.5-0.6V);
measuring a resultant sensing signal arising by an interaction between the coating on the electrode and the analyte in the biological fluid (¶ [0047], ¶ [0064] measuring the current formed in the electrode circuit); and 
determining a concentration of the analyte based on the sensing signal (¶ [0064] the current is converted into concentration information), wherein the sensing signal is transferred through the at least one electrically-conductive probe to the corresponding conductor (¶ [0045]). 
Zhang further discloses at least a portion of the at least one electrically-conductive probe (i.e., electrode/anode) extending past the top skin-facing surface of the substrate is covered by a biocompatible polymer possessing molecular diffusion limiting characteristics (e.g., ¶ [0015]; Fig. 2; etc.). However, Zhang does not expressly disclose said polymer is a nonconductive material and/or insulates said portion of the at least one electrically-conductive probe. 
Petisce teaches/suggests an analyte sensor for measuring an analyte in a biological fluid of a user comprising an electrically-conductive probe including an electrode (working electrode) comprising a coating configured to interact with the analyte (enzyme layer 23), wherein at least a portion of the electrically-conductive probe is covered by a nonconductive material (flux-limiting layer 25; ¶ [0083] where the flux-limiting layer is preferably a dielectric/non-conductive material).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with at least a portion of the at least one electrically-conductive probe extending past the top skin-facing surface of the substrate being covered/insulated by a non-conductive material as taught/suggested by Petisce in order to utilize a preferable diffusion or flux-limiting biocompatible polymer (Petisce, ¶ [0083]) and/or as a simple substitution of one suitable diffusion or flux-limiting polymer for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 45, Zhang as modified teaches/suggests the biological fluid is interstitial fluid, (¶ [0047] tissue fluid). 
Regarding claim 46, Zhang as modified teaches and/or suggests the limitations of claim 21 but does not expressly teach the coating (i.e., inner/enzyme layer) comprises a conducting polymer. However, Petisce teaches/suggests an analyte sensor for measuring an analyte in a biological fluid of a user comprising at least one electrically-conductive probe (working electrode) comprising a biocatalyst entrapped within a conducting polymer (enzyme layer 23; ¶ [0047]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with the coating comprising a conducting polymer with an entrapped biocatalyst as taught/suggested by Petisce as a simple substitution of one suitable enzyme layer that catalyzes an electrochemical reaction with an analyte and oxygen to permit measurement of a concentration of said analyte for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Regarding claim 47, Zhang as modified teaches and/or suggests the at least one electrically-conductive probe is insulated within the substrate (e.g., ¶ [0051] where the base is insulating). 
Regarding claim 50, Zhang as modified teaches/suggests the coating includes one or both of an entrapped biocatalyst and a conducting polymer (e.g., ¶ [0056]).
Regarding claim 51, Zhang as modified teaches and/or suggests each of the electrically-conductive probes of the array is solid (e.g., ¶ [0033]). 

Claim(s) 23 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Petisce as applied to claim(s) 22 and 41 above, and further in view of US 2003/0100040 A1 (previously cited, Bonnecaze).
Regarding claims 23 and 42, Zhang as modified teaches/suggests the limitations of claims 22 and 41, as discussed above, and further discloses analyte concentration information may be recorded by an external electronic device for display and analysis (e.g., ¶ [0064]), but does not expressly teach the adhesive patch is integrated with electronics configured for communication. 
Bonnecaze teaches/suggests an analyte sensor (sensor 42) integrated into an adhesive patch (mounting unit 77; ¶ [0242]) for placement on skin, wherein the adhesive patch is integrated with electronics configured for communication (control unit 44 or housing 45 containing the electronic components; ¶ [0266] where said electronic components may include transmitter 98). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with the adhesive patch being integrated with electronics configured for communication as taught and/or suggested by Bonnecaze in order to facilitate communication to an external electronic device for recording, displaying and/or analyzing analyte information (Zhang, ¶ [0064]; Bonnecaze, ¶ [0344]; etc.).
Claim(s) 26 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Petisce as applied to claim(s) 21 and 48 above, and further in view of US 2010/0025238 A1 (previously cited, Gottlieb).
Regarding claims 26 and 49, Zhang as modified teaches/suggests the limitations of claims 21 and 48, as discussed above, but does not expressly teach a first electrically-conductive probe of the array is configured to detect a first analyte and a second electrically-conductive probe of the array is configured to detect a second, different analyte. However, Zhang as modified does disclose the analyte sensor may comprise more than three electrodes (e.g., ¶ [0032]) and suggests more than one analyte that may be monitored by the system by functionalizing an electrode/anode with an appropriate biocatalyst (e.g., ¶ [0056], glucose, alcohol, lactate and/or cholesterol oxidase). 
Gottlieb teaches/suggests an analyte sensor comprising a first electrically-conductive probe of configured to detect a first analyte and a second electrically-conductive probe configured to detect a second, different analyte (¶ [0207] multiple working for measuring multiple analytes). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with a first electrically-conductive probe of the array being configured to detect a first analyte and a second electrically-conductive probe of the array being configured to detect a second, different analyte as taught/suggested by Gottlieb in order to provide a linear response, ease in calibration and/or recalibration, etc. (Gottlieb, ¶ [0207]).

Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Petisce as applied to claim(s) 21 above, and further in view of US 2009/0259118 A1 (previously cited, Feldman).
Regarding claim 29, Zhang as modified teaches/suggests the limitations of claim 21, as discussed above, but does not expressly teach each of the electrically-conductive probes of the array is individually addressable. 
Feldman teaches/suggests a comparable analyte sensor comprising an array of electrically-conductive probes, wherein each of the electrically-conductive probes of the array is individually addressable (¶ [0073]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with each of the electrically-conductive probes of the array being individually addressable as taught/suggested by Feldman as a simple substitution of one known electrode/control configuration for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Alternatively/Additionally, Zhang as modified teaches/suggests multiple anode/working electrodes may be provided (e.g., ¶ [0032]). Feldman teaches/suggests providing a first working electrode having a fully-functional sensing layer and a second working electrode not having a fully-functional sensing layer, wherein the signal from the second working electrode may be subtracted from the signal of the first working electrode (¶ [0125]), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the analyte sensor of Zhang with each electrically-conductive probe of the array being individually addressable as taught and/or suggested by Feldman in order to enable removing background signal to provide a more reliable/accurate analyte concentration measurement (Feldman, ¶ [0125]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21 and 44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of US 9,737,247 in view of Zhang. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of US 9,737,247 recites each limitation of claims 21 and 44 of the present application with the exception of the claimed substrate and the claimed arrangement of the array of electrically-conductive probes and array of conductors on the substrate. However, as discussed above with respect to the prior art rejections, Zhang teaches/suggests these elements, such that it would have been obvious to modify the device of claim 2 of US 9,737,247 with these features as a simple substitution of one suitable means/arrangement for connecting protruding electrically-conductive probes with a respective plurality of conductors for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 21 and 44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 12 of US 9,743,870 in view of Zhang and/or Petisce. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of US 9,743,870 recites each limitation of claims 21 and 44 of the present application with the exception of the claimed arrangement of the array of electrically-conductive probes and array of conductors on the substrate. However, as discussed above with respect to the prior art rejections, Zhang teaches/suggests these elements, such that it would have been obvious to modify the device of claim 12 of US 9,743,870 with these features as a simple substitution of one suitable means/arrangement for connecting protruding electrically-conductive probes with a respective plurality of conductors for another to yield no more than predictable results. See MPEP 2143(I)(B). Additionally, though claim 12 of US 9,743,870 does not recite the microneedles covering the probes are non-conductive/insulating, claim 12 of US 9,743,870 does recite the microneedles are made of a polymer, which one of ordinary skill in the art would readily appreciate are typically non-conductive/electrically insulating. Alternatively/Additionally, Petisce teaches and/or suggests providing a non-conductive/insulating material over at least a portion of electrode comprising a coating configured to interact with an analyte to produce an electrical sensing signal, as discussed above with respect to the prior art rejections, such that it would have been obvious to modify the device of claim 12 of US 9,743,870 with at least a portion of at least one of the electrically-conductive, functionalized probes being covered by a nonconductive or insulating material as taught/suggested by Petisce in order to controls the flux of analyte to the functional or enzyme layer and render oxygen in a non-rate-limiting excess so that the upper limit of linearity of analyte measurement is extended to a much higher value (Petsice, ¶ [0048]). 

Claim(s) 21 and 44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of US 10,136,846 in view of Zhang and Petisce. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US 10,136,846 recites each limitation of claims 21 and 44 of the present application with the exception of the claimed arrangement of the array of electrically-conductive probes and array of conductors on the substrate and the device comprising a plurality of probes and/or conductors. However, as discussed above with respect to the prior art rejections, Zhang teaches/suggests these elements, such that it would have been obvious to modify the device of claim 1 of US 10,136,846 with these features as a simple substitution of one suitable means or arrangement for connecting protruding electrically-conductive probes with a respective plurality of conductors for another to yield no more than predictable results, and to enable providing a counter/reference electrode and/or an additional anode/working electrode for sensing analyte(s). Additionally, claim 1 of US 10,136,846 does not expressly recite at least a portion of the probe is covered by a nonconductive/insulating material. However, Petisce teaches/suggests providing a non-conductive/insulating material over at least a portion of an electrode comprising a coating configured to interact with an analyte to produce an electrical sensing signal, as discussed above with respect to the prior art rejections, such that it would have been obvious to modify the device of claim 1 of US 10,136,846 with at least a portion of the functionalized probe being covered by a nonconductive or insulating material as taught/suggested by Petisce in order to controls the flux of analyte to the functional or enzyme coating and render oxygen in a non-rate-limiting excess so that the upper limit of linearity of analyte measurement is extended to a much higher value (Petsice, ¶ [0048]).

Response to Arguments
To the extent Applicant's remarks are pertinent to the rejections of record discussed above, Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits Zhang fails to disclose the newly-added feature of at least a portion of at least one electrically-conductive probe extending past the top skin-facing surface of the substrate being covered by a nonconductive material and/or being insulated (Remarks, pgs. 9 and 11). However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant additionally submits Zhang teaches away from 'an analyte sensor having an electrically conductive probe where a portion of the probe that extends past a top skin-facing surface of the substrate is covered by a nonconductive material' because Zhang disclose the 'advantage of the present invention is that about 100% of the implanted sensor surface is working electrode surface, which maximizes the contact surfaces between electrode and tissue fluid' (Remarks, pg. 10). 
The examiner respectfully disagrees. Zhang expressly discloses at least a portion of an electrode (i.e., anode, sensing electrode, etc.) extending past the top skin-facing surface of the substrate is covered by a biosensing layer (see, e.g., Fig. 2). This biosensing layer includes an outer layer possessing molecular diffusion limiting characteristics (¶ [0015]). As noted by Applicant, Zhang discloses that about 100% of the implanted sensor surface is working electrode surface, such that Zhang indicates/suggests that providing the biosensing layer over a portion of said electrode (e.g., Fig. 2) does not reduce the working electrode surface area. Petisce, in a comparable transcutaneous analyte sensor (¶ [0054]), discloses a diffusion or flux-limiting layer (25) similarly covering at least a portion of the electrode (19) and an enzyme layer (23) provided thereon that is functionally comparable to the outer layer of the biosensing layer of Zhang, which Petisce discloses is preferably nonconductive/insulating (¶ [0083]). There is similarly no disclosure in Petisce that suggests/indicates providing this nonconductive/insulating layer reduces the area of the electrode working surface area in any manner. As discussed in the rejection of record above, it would have been obvious to modify Zhang with the diffusion/flux limiting layer as taught and/or suggested by Petisce. Additionally, contrary to Applicant's assertions, there is no evidence that the proposed modification would reduce working electrode surface, such that Zhang does not teach away from the proposed modification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791